            Case 1:18-cv-00438-RP Document 41 Filed 01/31/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                  x
                                                  :
RYAN KLEBBA, on behalf of himself and             :
others similarly situated,                        :
                                                  :
                       Plaintiff,                 :    Case No. 1:18-cv-00438
                                                  :
       v.                                         :
                                                  :
NETGEAR, INC.,                                    :
                                                  :
                       Defendant.                 :
                                                  x

       JOINT STATUS REPORT REGARDING ARBITRATION PROCEEDINGS

       Through its order granting, in part, Defendant’s Motion to Compel Arbitration and to

Dismiss Plaintiff’s Claims, ECF No. 21, this Court ordered that the parties “file a joint status report

detailing the status of the arbitration proceedings on June 5, 2019, and every 120 days thereafter.”

ECF No. 35.

       On September 6, 2019, Plaintiff submitted to the parties’ mutually selected arbitrator—

Hon. Jeff Kaplan (Ret.), of JAMS—a brief requesting that Judge Kaplan find the arbitration clause

at issue to be unenforceable, and to remand this matter to this Court for resolution on its merits.

Defendant subsequently filed its response brief. And on October 25, 2019, Judge Kaplan heard

oral argument regarding the enforceability of the subject arbitration agreement.

       On November 11, 2019, Judge Kaplan issued an order through which he concluded:

“Accordingly, Klebba’s objections to arbitration are sustained. His claims against Netgear are not

arbitrable.”




                                                  1
            Case 1:18-cv-00438-RP Document 41 Filed 01/31/20 Page 2 of 3




       Subsequently, the parties agreed to mediate this matter with Bruce Friedman, Esq. 1 on

March 26, 2020, in Austin, TX. To facilitate mediation, the parties have agreed to toll all remaining

case deadlines, including the deadline for Defendant to file a motion to vacate the arbitration order,

effective January 28, 2020 until the parties conclude mediation proceedings scheduled for March

26, 2020.

       Notwithstanding, the parties have also agreed that in the event they are unable to resolve

this matter through mediation proceedings scheduled for March 26, 2020, litigation should restart

in this Court shortly thereafter, and that no party will seek to stay proceedings in this Court

following an unsuccessful attempt to resolve this matter through mediation proceedings scheduled

for March 26, 2020.

       Accordingly, the parties respectfully request that this Court set a case management

conference for a date shortly after March 26, 2020.



Dated: January 31, 2020                        Respectfully submitted,

                                               /s/ Aaron D. Radbil
                                               Aaron D. Radbil
                                               Alexander D. Kruzyk (pro hac vice)
                                               Greenwald Davidson Radbil PLLC
                                               401 Congress Ave., Ste. 1540
                                               Austin, TX 78701
                                               Tel: (512) 803-1578
                                               aradbil@gdrlawfirm.com
                                               akruzyk@gdrlawfirm.com




1
       https://www.jamsadr.com/bruce-friedman/.


                                                  2
          Case 1:18-cv-00438-RP Document 41 Filed 01/31/20 Page 3 of 3




                                            Counsel for Plaintiff and the proposed classes

                                            Quyen L. Ta (pro hac vice)
                                            California Bar No. 229956
                                            BOIES SCHILLER FLEXNER LLP
                                            44 Montgomery Street, 41st Floor
                                            San Francisco, CA 94104
                                            Telephone: (415) 293-6800
                                            Facsimile: (415) 293-6899
                                            qta@bsfllp.com

                                            Counsel for Defendant


                               CERTIFICATE OF SERVICE

       I certify that on January 31, 2020, I filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                                3
